         Case 3:18-cv-01905-SB                          Document 32                 Filed 03/07/19                 Page 1 of 4




Douglas R. Hookland, OSB No. 872583
drh@ scott-hookland. com
ScottI   Hookland LLP
9185 SW Burnham
Tigard, OR97223
P.O. Box 23414
Tigard, OR 97281-3414
(s03) 620-4s40

Attorneys for Use Plaintiff and Third-Party Plaintiff
Consolidated Electrical Distributors, Inc., dba CED Power




                             IN THE LINITED STATES DISTRICT COURT

                                        FOR THE DISTRICT OF OREGON

                                                     PORTLAND DIVISION


 UNITED STATES OF AMERICA for the use                                      Case     No.    3 : 1 8-cv-01      905-SB
 and benefit of CONSOLIDATED
 ELECTRICAL DISTRIBUTORS, INC., A                                          ORDER GRANTING PLAINTIFF
 Delaware corporation, dba CED POWER,                                      LEAVE TO FILE FIRST AMENDED
                                                                           THIRD-PARTY COMPLAINT _
                      Plaintift                                            BY STIPULATION

    vs

 NOVA GROUP, INC., a California
 corporation; FEDERAL INSURANCE
 COMPANY, an Indiana corporation; and
 LIBERTY MUTUAL INSURANCE
 COMPANY, a Massachusetts corporation,

                       Defendants,




PAGE 1 _ ORDER GRANTING PLAINTIFF LEAVE TO FILE FIRST AMENDED
         THIRD-PARTY COMPLAINT - BY STIPULATION
                                                    SCOTT       *LAWYERS
                                                                  HOOKLAND LLP
                Mairing Addrcss: Post orliçe Box   234ri;'i1iåii¡?"åi3Ï?låii":ili:iiiå','äer8s   sw Bumham' risaú'orcsone't223
          Case 3:18-cv-01905-SB                            Document 32                      Filed 03/07/19                      Page 2 of 4




LTNITED STATES OF AMERICA for the use
              CONSOLIDATED
 ANd bCNEfit Of
 ELECTRICAL DISTRIBUTORS, INC., A
 Delaware corporation, dba CED POWER,

                      Third-Party Plaintiff,

    VS


 INDUSTRIAL ELECTRIC MFG., INC., A
 suspended California entity; and RESOURCE
 ENGINEERED PRODUCTS, LLC, AN
 Oregon limited liability company,

                       Third-Party Defendants.


                                                                STIPULATION

         The par"ties appearing             in this action, by                     and through their respective counsel, hereby

stipulate that plaintiff shall have leave to file a first amended third-party complaint joining The

New IEM, LLC as a third-party defendant.

IT IS SO STIPULATED:

SCOTTÔHOOKLAND LLP


s/ Douglas R. Hookland
Douglas R. Hookland, OSB #872583
drh@ scott-hookland. com
Of Attorneys for Use Plaintiff and Third-Party Plaintiff
Consolidated Electrical Distributors, Inc., dba CED Power




PAGE 2 _ ORDER GRANTING PLAINTIFF LEAVE TO FILE FIRST AMENDED
         THIRD-PARTY COMPLAINT _ BY STIPULATION
                         SCOTT S TTOOXINND LLP
                                                                      LAWYERS
                  MaìIirg Addrcss: Post Office Box   214                  I
                                                         I4, Tigard, Oregon 9728 I Strest Address: 9I 8 5 SW Burnharn,   TiE td, Orcgon 9722J
                                                      Tele¡rhone: 503-620-4540 Ô Facsimile: 503-620-43 I 5
        Case 3:18-cv-01905-SB                                   Document 32                        Filed 03/07/19                       Page 3 of 4




SEIFER, YEATS, ZWIERZYNSIC & GRAGG, LLP

s/ Dan Grass
Dan Gragg, OSB #96066
grag g@seifer-yeats. com
Of Attorneys for Defendants Nova Group, Inc.,
Federal Insurance Company, and
Liberty Mutual Insurance Company

MACMILLAN, SCHOLZ                        &. MARKS, P.C

s/ Christopher B. Marks
Christopher B. Marks, OSB No. 833911
cmarkslÐmsmlesal.com
Of Attorneys for Third-Party Defendant
Resource Engineered Products, LLC



                                                                             ORDER

       Based on the above stipulation,                             it is hereby

       ORDERED that plaintiff hereby has leave to file a first amended third-party complaint

joining The New IEM, LLC as a third-party defendant.

       Dated    this                  day      of                                      2019




                                                                              Honorable Stacie F. Beckerman
SUBMITTED BY

SCOTTÔHOOKLAND LLP

s/ Douelas R.
Douglas R. Hookland, OSB #872583
drh@ scott-hookland. com
Of Attorneys for Use Plaintiff and Third-Party Plaintiff
Consolidated Electrical Distributors, Inc., dba CED Power

PAGE 3 _ ORDER GRANTING PLAINTIFF LEAVE TO FILE FIRST AMENDED
         THIRD-PARTY COMPLAINT _ BY STIPULATION
                         SCOTT S HOOKLAND LLP
                                                                            L,{WYERS
                  Mail   i¡g   Add ress: Post OflÌce Box 234 I 4, l'igard, Orcgon 9728 I Ô Street Add ress | 9 I 85 SW Burtrharn, Tigard, Oregon 97223
                                                          Telephone: 503-620-4540 Ô Facsinrile: 503'620-43 I 5
        Case 3:18-cv-01905-SB                        Document 32                        Filed 03/07/19                  Page 4 of 4




                                             CERTIFICATE OF SERVICE

      I hereby certify that on March 7,2019, the ORDER GRANTING PLAINTIFF LEAVE TO

FILE FIRST AMENDED THIRD-PARTY COMPLAINT was served upon:

Dan Gragg                                                                          _        by first-class mail
Seifer, Yeats, Zwierzynski & Gragg, LLP                                            X        by Court's ECF program
121 SW Morrison St., Suite 1025                                                             by e-mail
Portland, OR 97204                                                                 _        by hand delivery
grag g@seifer-yeats. com                                                           -_       by facsimile
                                                                                    _       by courier
Attorneys for Defendants Nova Group, Inc.,
Federal Insurance Company, and Liberty
Mutual Insurance Company


Robert D. Scholz                                                                            by first-class mail
Christopher B. Marks                                                                X       by Courl's ECF program
MacMillan, Scholz & Marks, P.C                                                     -        by e-mail
900 SW Fifth Street, Suite 1800                                                    _        by hand delivery
Portland, OR 97204                                                                 -_       by facsimile
rscholz@,msmle gal. com                                                             _       by courier
cmarks@msmlegal.com

Attorneys for Third-Party Defendant
Resource Engineered Products, LLC



       Dated this 7th day of March,2019

                                                                   SCOTT             9 HOOKLAND LLP

                                                                   s/ Douslas R. Hookland
                                                                   Douglas R. Hookland, OSB #872583
                                                                   d rhlà sc ott-ho ok land. co m

                                                                   Of Attorneys for Use Plaintiff and Third-Party
                                                                   Plaintiff Consolidated Electrical Distributors, Inc.,
                                                                   dba CED Power




Page 1 - CERTIFICATE OF SERVICE
                                                  SCOTT'Ô HOOKLAI\D T.LP
                                                                 LAWYERS
                Mailing Address: Post Omce Box 23414, l'igard, Oregon 97281    a Stleet,Àddress. 9185 SW Bur¡ham, TigaÁ,Oregon9'1223
                                                 Telephone: 503-620-4540   e   Façsimile: 503-620-43 I 5
